PER CURIAM
Defendant appeals his convictions for various misdemeanors and traffic offenses. He claims that the trial court erred when it denied his pretrial motion to suppress evidence. The offenses took place in Oregon. He argues that the evidence, seized incident to his arrest, was the fruit of an unlawful search, because the Portland city policemen who performed the search had no authority to pursue him from Oregon into Washington and to arrest him there.
The only issue that defendant presents is the authority of the policemen to make a lawful arrest in Washington for non-felony offenses committed in Oregon. The state points to no authority for the arrest. No issue of concurrent jurisdiction is presented on these facts. See State v. Nearing, 99 Or App 724, 784 P2d 121 (1989), rev den 309 Or 698 (1990).
Reversed and remanded for a new trial.